 1   Alan M. Kindred, SBN 135145
     E-mail: akindred@leechtishman.com
 2   Ivan Posey, SBN 196386
     E-mail: iposey@leechtishman.com
 3
     LEECH TISHMAN FUSCALDO & LAMPL, INC.
 4   A Professional Corporation
     200 South Los Robles Avenue
 5   Suite 210
     Pasadena, CA 91101
 6   Phone: (626) 796-4000
 7   Fax: (626) 795-6321

 8   Attorneys for Plaintiff Bull Outdoor Products, Inc.

 9
     Scott A. Penner, SBN 253716
10
     E-mail: ScottPenner@eversheds-sutherland.com
11   EVERSHEDS SUTHERLAND (US) LLP
     12255 El Camino Real, Suite 100
12   San Diego, CA 92130
     Phone: (858) 252-6502
13   Fax: (858) 252-6503
14
     Attorneys for Defendant Rec Tec Industries, LLC
15
                                  UNITED STATES DISTRICT COURT
16                               EASTERN DISTRICT OF CALIFORNIA
17   BULL OUTDOOR PRODUCTS, INC., a
     California corporation,
18

19                  Plaintiff,                        CASE NO. 19-cv-01174 WBS (EFB)

20            v.

21   REC TEC INDUSTRIES, LLC, a Georgia
     limited liability company; and DOES 1            STIPULATION OF DISMISSAL AND
     through 10, inclusive,                           [PROPOSED] ORDER OF DISMISSAL
22

23                  Defendant.
24

25

26            THIS MATTER having come before the Court based upon this Stipulation of Dismissal

27   with Prejudice; now, IT IS HEREBY ORDERED:

28

                                                     1
                                                                         Stipulation of Dismissal
     43965493.1
 1            Except as provided in the Parties’ Confidential Settlement Agreement and Mutual

 2   Release, and in the Stipulated Injunction entered herein, this action is dismissed with prejudice as
 3
     to Defendant Rec Tec Industries, LLC (“Rec Tec”). The parties waive appeal.
 4
              Except as identified in the Parties’ Confidential Settlement Agreement and Mutual
 5
     Release, Plaintiff and Defendant Rec Tec shall be responsible for their own attorney fees, costs
 6
     and expenses.
 7

 8            This Court shall retain jurisdiction over the Stipulated Injunction entered in this case and

 9   over enforcement of the Confidential Settlement Agreement and Mutual Release, which shall be
10   filed under seal with this Court should the Court need to enforce any of its provisions.
11

12
     SO AGREED AND STIPULATED:
13

14

15   /s/_A.M. Kindred________________                      /s/Scott A. Penner                    _

16   Alan M. Kindred, SBN 135145                           Scott A. Penner, SBN 253716
     LEECH TISHMAN FUSCALDO & LAMPL,                       EVERSHEDS SUTHERLAND (US) LLP
17   INC.
18   Counsel for Plaintiff Bull Outdoor Products,          Counsel for Defendant Rec Tec Industries,
     Inc.                                                  LLC
19
20

21

22
              IT IS SO ORDERED:
23

24            Dated: February 10, 2020

25

26
27

28

                                                       2
                                                                                 Stipulation of Dismissal
     43965493.1
